The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Current Status of Claims
This action is a response to communication of June 14, 2022. By amendment of June 14, 2022, the Applicant amended claims 1, and 18 and added new claims 23-24. Therefore, claims 1 to 24 are currently active in the application. 

Responding to Arguments
Applicant’s arguments with respect to claim(s) 1-24 have been considered but are moot because the new ground of rejection does not rely on at least some of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US Patent Publication Application 2019/097171 A1) in view of Lee et al. (US Patent Publication Application 2018/0350883 A1) and further in view of Shim et al. (US Patent Publication Application 2018/0024287 A1).
	In regard of claim 1,  Park discloses a display device comprising: a display panel with a light emitting area from which a light exits is defined (See at least Figure 1B of Park illustrating a display device with a display panel (EP) with a light emitting area (PXA) as discussed in paragraph [0064] of Park); and an input sensor disposed on the display panel (See at least Figure 4A of Park illustrating an input sensor (SU) disposed on the display panel (DU) as discussed in paragraph [0085] of Park), the input sensor comprising: a first conductive layer; a first insulating layer disposed on the first conductive layer and provided with a diffraction grating defined therein to correspond to the light emitting area (See at least Figures 4A and 9 of Park illustrating the input sensor (SU) comprising a first conductive layer (EL1) on which a first insulating layer (30) is disposed with a diffraction grating (PR) shown in Figure 8E of Park and corresponds to light emitting area (PXA)); and a second conductive layer disposed on the first insulating layer and connected to the first conductive layer, the first insulating layer comprising: an organic layer covering the first conductive layer; and an inorganic layer disposed on the organic layer (See at least Figure 4A of Park illustrating second conductive layer (EL2) disposed on the first conductive layer and an inorganic layer (40) disposed on the organic layer (30) wherein the inorganic layer (40) comprises a plurality of holes as also discussed in paragraphs [0103-0109] of Park), wherein the plurality of holes extend with respect to a widthwise direction of the first insulating layer (See Figures 8E and 8F of Park illustrating holes between (PR) to the first insulating layer (30) as discussed in paragraph [0170]).
	However, the reference to Park does not specifically discuss the display device wherein the organic layer and the inorganic layer comprise a plurality of holes defined therein to define the diffraction grating.
	In the same field of endeavor Lee et al. discloses display device wherein the organic layer (200) and inorganic layer comprise a plurality of holes defined the diffraction grating (200) as shown at least in Figure 17 of Lee et al. and discussed in paragraphs [0087, 0203- 0204].
	Additionally, the combination of Park and Lee et al. does not specifically show a display device wherein the plurality of holes extend through the organic layer and the inorganic layer with respect to a widthwise direction of the first insulation layer.
	In the same field of endeavor, Shim et al. disclose a display device with diffraction grating (200) as shown at least in Figure 3 wherein the plurality of holes (221) extend through the organic layer (220) and the inorganic layer (231).
Therefore, it would be obvious for a person skilled in the art at the moment the invention was filed to use the diffraction grating structure of Lee et al.  and Shim et al. with the device of Park in order to provide to increase the effective light-emitting area ratio.  
	In regard of claim 2, Park, Lee et al. and Shim et al. further disclose the display device of claim 1, wherein each of the plurality of holes comprises a first hole penetrating through the inorganic layer and a second hole penetrating through the organic layer, and the first hole and the second hole are aligned with each other (See at least Figure 4A of Park illustrating a first hole (CH) penetrating the organic layer (30) and the second hole penetrating inorganic layer (40) and be aligned with each other).
	In regard of claim 3, Park, Lee et al. and Shim et al. further disclose the display device of claim 1, wherein each of the plurality of holes has a depth that is substantially the same as a thickness of the first insulating layer (See at least Figure 4A of Park illustrating hole (CH) with depth substantially the same as thickness of the first insulating layer (30) as discussed in paragraph [0110]).
	In regard of claim 4, Park, Lee et al. and Shim et al. further disclose the display device of claim 1, wherein the second conductive layer comprises a sensing pattern through which an opening is defined, and the opening overlaps the diffraction grating when viewed in a plane (See at least Figure 4A of Park illustrating second conductive layer (EL2) and opening overlaps).
	In regard of claim 5, Park, Lee et al. and Shim et al. further disclose the display device of claim 1, wherein the input sensor further comprises a second insulating layer that covers the second conductive layer, and the second insulating layer is filled in the plurality of holes (See at least Figure 4A of Park illustrating the input sensor (SU) comprising second insulating layer (30) that covers the second conductive layer (22) and filled in the plurality of holes).
	In regard of claim 6, Park, Lee et al. and Shim et al. further disclose the display device of claim 5, wherein the second insulating layer has a refractive index different from a refractive index of the first insulating layer (See at least paragraph [0143] of Lee et al. discussing different reflective index (n1, n2)).
	In regard of claim 7, Park, Lee et al. and Shim et al. further disclose the display device of claim 5, wherein the second insulating layer is provided with an opening defined therethrough to expose the diffraction grating, and the input sensor further comprises a third insulating layer that covers the first and second insulating layers and is filled in the plurality of holes (See at least paragraph [0204] and Figure 17 of Park discussing and illustrating the second insulating layer (340)).
	In regard of claim 8, Park, Lee et al. and Shim et al. further disclose the display device of claim 7, wherein a refractive index of the first insulating layer, a refractive index of the second insulating layer, and a refractive index of the third insulating layer are different from each other (See at least Figures 32-33 of Lee et al. and paragraphs [0247-0250, 263, 282-284] of Lee et al.).
	In regard of claim 9, Park, Lee et al. and Shim et al.  further disclose the display device of claim 1, wherein the input sensor further comprises a base insulating layer, and the first conductive layer makes contact with the base insulating layer (See at least Figure 4A of Park et al. illustrating a base insulating layer (BSL) the first conductive layer (ELM1) makes contact as discussed in paragraphs [0086-0089]).
	In regard of claim 10, Park, Lee et al. and Shim et al. further disclose the display device of claim 9, wherein the base insulating layer is an organic layer (See at least paragraph [0086-0089] of Park discussing that the base layer could include a thin-film transistors).
	In regard of claim 11, Park, Lee et al. and Shim et al. further disclose the display device of claim 9, wherein the display panel comprises: a base layer; a circuit element layer disposed on the base layer; a display element layer disposed on the circuit element layer; and an encapsulation layer disposed on the display element layer, and the base insulating layer is disposed directly on the encapsulation layer (See at least Figure 4A of Park illustrating the device with a base layer (BSL), a circuit element layer (DU) and a display element layer (SU) and encapsulation layer (EC) as discussed in paragraphs [0085-0087] of Park).
	In regard of claim 12, Park, Lee et al. and Shim et al. further disclose the display device of claim 9, wherein the plurality of holes are arranged at regular intervals, and at least one of the plurality of holes extends to a portion of the base insulating layer after penetrating through the inorganic layer and the organic layer (See at least Figure 4A showing the plurality of holes (22) extend to a portion of the base insulating layer arranged in regular intervals).
	In regard of claim 13, Park, Lee et al. and Shim et al. further disclose the display device of claim 1, wherein the inorganic layer has a thickness smaller than a thickness of the organic layer (See at least Figure 4A of Park illustrating inorganic layer (40) has thickness smaller than a thickness of the organic layer (30)).
	In regard of claim 14, Park, Lee et al. and Shim et al. further disclose the display device of claim 1, wherein the organic layer is provided with a first through hole defined therethrough to expose a portion of the first conductive layer, and the inorganic layer extending to the first through hole to cover a portion of the first conductive layer is provided with a second through hole to expose another portion of the first conductive layer (See at least Figure 4A of Park illustrating the organic layer (30) comprising the hole (22) to expose a portion of conductive layer (12) as also discussed in paragraphs [0104-0105]).
	In regard of claim 15, Park, Lee et al. and Shim et al. further disclose the display device of claim 1, wherein the inorganic layer has a refractive index different from a refractive index of the organic layer (See at least paragraphs [0272-0273] describing inorganic and organic layer material which have different refractive indexes).
	In regard of claim 16, Park, Lee et al. and Shim et al. further disclose the display device of claim 15, wherein the refractive index of the organic layer is equal to or greater than about 0.7 and equal to or smaller than about 3, and the refractive index of the inorganic layer is equal to or greater than about 0.3 and equal to or smaller than about 1 (See at least paragraphs [0272-0273] wherein is shown like organic layer (epoxy) has refractive index 1.56 which is smaller than 3 and inorganic layer is 0.1 to 0.8 which is in claimed range).
	In regard of claim 17, Park, Lee et al. and Shim et al. further disclose the display device of claim 1, wherein the organic layer comprises a non-photosensitive material (See at least paragraph [0272] of Lee et al. wherein is discussed that the organic layer is made of non-photosensitive material).
	In regard of claim 18, Park, Lee et al. and Shim et al. further disclose a method of manufacturing a display device, comprising: forming a display panel in which a light emitting area emitting a light is defined; and forming an input sensor disposed on the display panel, the forming of the input sensor comprising: forming a first conductive layer; forming a first insulating layer comprising an organic layer covering the first conductive layer and an inorganic layer disposed on the organic layer; forming a second conductive layer disposed on the first insulating layer and connected to the first conductive layer through a contact hole; forming a plurality of holes defining a diffraction grating in the first insulating layer; and forming a second insulating layer covering the second conductive layer and the first insulating layer, wherein the plurality of holes extend through the organic layer and the inorganic layer with respect to a widthwise direction of the first insulating layer (See rejection of claim 1 provided above).
	In regard of claim 19, Park, Lee et al. and Shim et al. further disclose the method of claim 18, wherein the forming of the first insulating layer comprises: forming the organic layer through which a first through hole is defined to expose a portion of the first conductive layer; forming the inorganic layer on the organic layer to cover an inner wall of the first through hole; forming a photoresist layer on the inorganic layer; forming a first photoresist pattern layer comprising a base portion through which an opening is defined and a protrusion portion protruded from the base portion from the photoresist layer using a mask; forming a second through hole through the inorganic layer; and forming a second photoresist pattern layer comprising patterns corresponding to the protrusion portion from the first photoresist pattern layer (See rejection of claims 11-13 provided above and paragraphs [0104, 0267] of Lee et al. discussing usage of the photoresist layer a mask).
	In regard of claim 20, Park, Lee et al. and Shim et al.  further disclose the method of claim 18, wherein the forming of the first insulating layer comprises: forming the organic layer to cover the first conductive layer; forming the inorganic layer on the organic layer; forming a photoresist layer on the inorganic layer; forming a first photoresist pattern layer comprising a base portion through which an opening is defined and a protrusion portion protruded from the base portion from the photoresist layer using a mask; forming a contact hole through the inorganic layer and the organic layer to expose a portion of the first conductive layer; and forming a second photoresist pattern layer comprising patterns corresponding to the protrusion portion from the first photoresist pattern layer (See rejection of claims 11-14 provided above and Figure 9 and paragraphs [0027-0029, 0170-0177] of Park).
	In regard of claim 21, Park, Lee et al. and Shim et al. further disclose The method of claim 20, wherein the forming of the plurality of holes comprises: patterning the organic layer and the inorganic layer using the second photoresist pattern layer, and the patterning of the inorganic layer and the organic layer comprises: etching an area of the inorganic layer, which is not covered by the second photoresist pattern layer, to expose a portion of the organic layer; removing the second photoresist pattern layer; and etching the exposed portion of the organic layer (See at least paragraphs [0278, 0319] of Lee et al. discussing etching process for patterning the organic and inorganic layers) .
	In regard of claim 22, Park, Lee et al. and Shim et al. further disclose the method of claim 18, wherein the input sensor further comprises a base insulating layer that is an organic layer, and the first conductive layer makes contact with the base insulating layer (See rejection of claim 12 provided above).
	In regard of claim 23, Park, Lee et al. and Shim et al. further disclose the display of claim 1, further comprising a base insulating layer that is disposed under the organic layer, wherein the plurality of holes extend through the organic layer and the inorganic layer to the base insulating layer (See reference to Park Figures 8E and 8F illustrating base insulating layer (BS) and holes between (PR) to the insulating layer (30, BS) as discussed in paragraph [0170]).
	In regard of claim 24, Park, Lee et al. and Shim et al. further disclose the method of claim 18, further comprising: forming a base layer under the organic layer, wherein the plurality of holes are formed to extend through the organic layer and the inorganic layer to the base insulating layer (See rejection of claim 23 provided above).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is ((571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692